UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 September 27, 2007 Date of Report (Date of earliest event reported) TIB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Florida 0000-21329 65-0655973 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification number) 599 9th Street North, Suite 101 Naples, Florida 34102-5624 (Address of principal executive offices) (Zip Code) (239) 263-3344 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENT OF CERTAIN OFFICERS On September 27, 2007, TIB Financial Corp. amended the employment agreement between the Company and Alma R. Shuckhart, Senior Executive Vice President of its wholly owned subsidiary TIB Bank and President of its Southwest Florida market. The amendment modifies the agreement currently in place to update the positions and duties and base compensation provisions in the existing contract to be consistent with her current responsibilities and compensation level as previously disclosed. The amendment for Mrs. Shuckhart also extends the annual renewal term from one year to two years. A copy of the amendment is attached to this Form 8-K as Exhibit 10.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Exhibits 10.1 Amendment to the Employment Agreement for Alma R. Shuckhart dated September 27, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIB FINANCIAL CORP. Date:September 28, 2007 By: /s/Edward V. Lett Edward V. Lett President and Chief Executive Officer 3
